UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Rexahn Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Commission File No.: 001-34079 Delaware 11-3516358 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15245 Shady Grove Road, Suite 455 Rockville, MD 20850 (Address of principal executive offices, including zip code) Telephone: (240) 268-5300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer ¨ Non-Accelerated Filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 83,787,163 shares of common stock outstanding as of November 12, 2010. 1 REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Financial Statements 1) Condensed Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 2) Condensed Statements of Operations for the three months and nine months ended September 30, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to September 30, 2010 (unaudited) 4 3) Condensed Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited) and cumulative from March 19, 2001 (inception) to September 30, 2010 (unaudited) 5 4) Notes to Condensed Financial Statements (unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 PART II OTHER INFORMATION Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4 (Removed and Reserved) 33 Item 5 Other Information 33 Item 6 Exhibits 34 SIGNATURES 35 2 Table of Contents PART IFinancial Information Item 1Financial Statements REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Balance Sheets September30,2010 (unaudited) December31,2009 ASSETS Current Assets: Cash and cash equivalents $ $ Marketable securities Prepaid expenses and other current assets (note 3) Note receivable – current portion - Total Current Assets Restricted Cash Equivalents (note 14) Note Receivable - Equipment, Net (note 4) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses (note 5) $ $ Deferred Revenue (note 6) Other Liabilities (note 7) Total Liabilities Commitments and Contingencies (note 13) Stockholders' Equity (note 9): Preferred stock, par value $0.0001, 100,000,000 authorized shares, none issued and outstanding - - Common stock, par value $0.0001, 500,000,000 authorized shares, 83,401,368 (2009 – 71,938,701) issued and outstanding 83,387,163 (2009 – 71,924,496) Additional paid-in capital Accumulated Other comprehensive income - Accumulated deficit during the development stage ) ) Treasury stock, 14,205 shares, at cost ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See the notes accompanying the condensed financial statements. 3 Table of Contents REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Statement of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Cumulative from March 19, 2001 (Inception) to September 30, Revenues: Research $ Expenses: General and administrative Research and development Patent fees Depreciation and amortization Total Expenses Loss from Operations ) Other (Income) Expense Realized (gain)/loss on marketable securities . - - - ) Interest income ) Interest expense - Other income - - ) - ) Beneficial conversion feature - Total Other (Income) Expense ) Net Loss Before Provision for Income Taxes ) Provision for Income Taxes - Net Loss $ ) $ ) $ ) $ ) $ ) Loss per share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding, basic and diluted See the notes accompanying the condensed financial statements. 4 Table of Contents REXAHN PHARMACEUTICALS, INC. (A Development Stage Company) Condensed Statement of Cash Flows (Unaudited) Nine Months Ended September 30, Cumulative From March 19, 2001 (Inception) to September 30, Cash Flows from Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Beneficial conversion feature - - Compensatory stock - Depreciation and amortization Stock option compensation Amortization of deferred revenue ) ) ) Note receivable ) - ) Realized (gains) losses on marketable securities - ) Amortization of deferred lease incentive ) ) ) Deferred lease expenses Loss on impairment of intangible assets - - Changes in assets and liabilities: Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities: Restricted cash equivalents ) ) Purchase of equipment ) ) ) Purchase of marketable securities ) ) ) Proceeds from sales of marketable securities Payment of licensing fees - - ) Net Cash Provided by (Used in) InvestingActivities ) Cash Flows from Financing Activities: Issuance of common stock and units, net ofissuance costs Proceeds from exercise of stock options - Proceeds from exercise of stock warrants - Proceeds from long-term debt - - Proceeds from research contribution - - Purchase of Treasury Stock - - ) Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents - beginning of period - Cash and Cash Equivalents - end of period $ $ $ Supplemental Cash Flow Information Interest paid $
